Citation Nr: 1630939	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  07-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2010, the Veteran testified at a Board hearing.  A transcript of that proceeding is associated with the Veteran's claims file.

In November 2010 and June 2015, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

In a June 2016 statement, prior to promulgation of a decision in the appeal of the issue of entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbosacral spine, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue to entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbosacral spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

In a June 2016 statement, the Veteran requested withdrawal of his appeal on the issue of entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbosacral spine.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


